January 26, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           AKILAH WILLERY, Appellant

NO. 14-11-00889-CV                      V.

    FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE,
                            Appellee
                      ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 26, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
AKILAH WILLERY.
      We further order this decision certified below for observance.